Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 February 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
Riga Febry. 17th. 1815

We have proceeded thus far on our journey as well and with as much pleasure as we could possibly have expected and the day I have passed at this place will ever be remember’d by me with gratitude and pleasure from the very polite and kind attention of the Governor and his Lady to whom Mr Harris gave me letters of recommendation they are a charming couple exact suited to please me as they are entirely divested of the ostentatious manners which so generally pervade that class in the great City she is unaffected and pleasing and he put me a little in mind of our good old Glatz General he unites to frank and open manners, the most hospitable and friendly attention and it is impossible not to feel gratified in his Society—
Memel Febry. 20 1815
I could not finish my Letter at Riga therefore left it open untill I should arrive at this place which thank God we have accomplished after passing through the greatest difficulties and even dangers Poor Charles is so great a coward that it is with great difficulty we got him on and the sight of the Sea quite overcame him I trust this will wear off before our journey is completed I am not surprized at his terrors for our trials have been pretty severe but I am not fond of talking of our “hair breadth ‘Scapes so I will say nothing more than that I hope to find a letter from you at Berlin that I may know how to proceed in my Rout—
I propose leaving this place tomorrow morning the roads are as bad as possible and the cold severe We were forced to leave our runners before we arrived at Riga 150 Versts and about ten Versts beyond Mittau the Snow was so deep as to render the roads almost impassible in addition to which the ground was not frozen and under Water almost all the way the rivers almost all broken up between this and Petersburg which we have passed at the risk of our lives
We have all been much frighten’d but thanks to Mr. Kosadavlaw I have had no other difficulties to contend with I think you should write him a few lines expressive of my thanks for his very great attention He wrote to all the Post Masters on the road as far as Polangan announcing my arrival with orders that I might have  horses and not be detained a moment on  pain of Punishment also desiring every possible attention to be paid me he added a similar Letter to my Padaroshna which was affixed to it in such a way as always to be read at the same time and in this manner I travelld through Russia as agreeably a the Season and the nature of the roads would admit
I leave this Letter to be sent on to you with every assurance of our affection and impatience to see you and clasp you to the heart of your affectionate Wife

L. C. A.